[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                                                       U.S. COURT OF APPEALS
                       ________________________          ELEVENTH CIRCUIT
                                                         SEPTEMBER 28, 2006
                             No. 05-16425                 THOMAS K. KAHN
                                                               CLERK
                       ________________________

                     D. C. Docket No. 03-00167-CV-4

VANESSA CATALANO,
                                                   Plaintiff-Appellant,

                                  versus

MCDONALD’S CORPORATION,
                                                   Defendant-Appellee,

GWD MANAGEMENT CORPORATION,
d.b.a. McDonald’s Corporation,

                                                   Defendant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                          (September 28, 2006)


Before BIRCH, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Vanessa Catalano sued McDonald’s Corporation (“McDonald’s”) and GWD

Management Corporation (“GWD”), the owner-operator of a McDonald’s franchise

restaurant in Hinesville, Georgia, for damages resulting from an incident in which

GWD employees followed the instructions of a prank caller in performing a strip

search of Catalano. The district court granted partial summary judgment to GWD and

granted summary judgment to McDonald’s on all of Catalano’s claims against

McDonald’s. While the remaining claims against GWD proceeded in district court,

the district court entered judgment for McDonald’s pursuant to Fed.R.Civ.P. 54(b).

Catalano then brought this appeal, challenging only the district judge’s grant of

summary judgment to McDonald’s on Catalano’s negligence claims brought pursuant

to negligent undertaking and premises liability theories (Counts X and XII of the First

Amended Complaint), claim for attorneys’ fees (Count XIII), and claim for punitive

damages (Count XV).

      Having considered the briefs and relevant parts of the record, we find no error

in the district court’s grant of summary judgment to McDonald’s. As to the negligent

undertaking claim, we find that summary judgment was properly granted to

McDonald’s for the reasons stated by the district court. (R.6-117 at 30-31). We also

conclude that the district court correctly found that McDonald’s fully surrendered the

premises to GWD and therefore, pursuant to O.C.G.A. §44-7-14, is not liable to

Catalano on a premises liability theory. ( R.6-117 at 27). Having decided that the

district court properly found that McDonald’s is not liable to Catalano on the


                                          2
negligence claims, we do not address the claims for attorneys’ fees and punitive

damages. The judgment of the district court is affirmed.

      AFFIRMED.




                                        3